Citation Nr: 0621036	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-37 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for dental trauma, 
including for the purposes of obtaining Department of 
Veterans Affairs (VA) outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Phoenix, Arizona Regional Office (RO) 
which denied the claim of service connection for dental 
trauma for VA dental treatment purposes.  The veteran 
perfected an appeal with regard to this issue.  The veteran 
testified at a hearing before a Hearing Officer at the RO in 
January 2003.  

A hearing was held in September 2005 before the undersigned 
Veterans Law Judge sitting at the RO.



FINDINGS OF FACT

1.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.

2.  The veteran was not a prisoner of war during service; 
service connection is not in effect for any disability; he 
has no adjudicated service-connected compensable dental 
disability or a dental condition clinically determined to be 
complicating a medical condition currently being treated by 
VA; and he is not a Chapter 31 vocational rehabilitation 
trainee.


CONCLUSION OF LAW

A dental condition, including one which would entitle the 
veteran to VA outpatient dental treatment, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify by means of a November 2003 
letter from the AOJ to the veteran which informed him of what 
evidence was required to substantiate the claim and of his 
and the VA's respective duties for obtaining evidence.  In 
March 2004, the veteran submitted additional evidence in 
support of his claim.  The claim was readjudicated by the RO 
and a supplemental statement of the case was issued in July 
2004.

With regard to the VA's duty to assist, at the hearing in 
September 2005, the veteran's representative argued that the 
veteran should be afforded a VA examination in accordance 
with 38 C.F.R. § 17.160.  However, as will be discussed in 
detail below, the Board has determined that the veteran does 
not have a service connected dental disability and an 
examination is not necessary in this case.  See also 38 
C.F.R. § 3.159(c)(4).  In addition, it is noted that the only 
service medical record available is the Report of Medical 
Examination at separation in January 1955.  A June 2002 
Formal Finding of Unavailability of additional service 
medical records by the RO is in the record.  The efforts to 
obtain service medical and dental record were noted and it 
was indicated that all efforts to obtain records had been 
exhausted and further efforts would be futile.  The Board 
finds that the duty to assist has been met in this case. See 
38 C.F.R. Section 3.159(c)(2).

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond.  
He testified at both a hearing before the RO and the Board.  
The Board finds that VA has complied with the VCAA duties to 
notify and assist.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1).  For these reasons, to decide the appeal would 
not be prejudicial to the appellant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service. 38 C.F.R. § 3.381(c).

However, the following will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service. 38 C.F.R. § 
3.381(e).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2005).

The veteran is seeking service connection for a dental 
disability he asserts stems from the extraction of all of his 
teeth during service.  He has testified that during basic 
training he had a tooth ache in one tooth for which he sought 
dental treatment.  He asserts that all of his teeth were 
extracted during service and he was given dentures.  He also 
asserted at the January 2003 RO hearing that he suffered 
destruction of his mandible as a result of the extraction of 
his teeth in service.  He indicated that this causes him to 
be unable to use his prosthetic devise to chew his food.

The available January 1955 Report of Medical Examination 
shows that all of the veteran's teeth were missing at the 
time of the examination.  It is noted that the veteran had a 
Type III dental examination and full upper and lower denture 
service was indicated.  There is no indication of dental 
trauma in service.  Mere treatment in service, e.g., 
extracting teeth, is not tantamount to "Class II(a)" dental 
trauma as this term is defined in 38 C.F.R. §§ 3.381 and 
17.161 (and former § 17.123(c)). See VAOPGCPREC 5-97 (the 
term "service trauma" does not include the intended effects 
of treatment provided during the veteran's military service).

The veteran does not assert and the record does not show that 
the veteran suffered dental trauma during service.  Moreover, 
because the veteran is not claiming that his alleged 
inservice dental injury was incurred during combat, the 
provisions of 38 U.S.C.A. § 1154(b) do not warrant further 
consideration.  Furthermore, the regulations listed above 
clearly prohibit service connection for purposes of 
compensation where the disability involves replaceable 
missing teeth.

Likewise, the Board finds that there is no basis for a grant 
of service connection for treatment purposes.

A veteran is entitled to VA outpatient dental treatment if he 
qualifies under one of the categories outlined in 38 U.S.C.A. 
§ 1712 and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition. 38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case as is noted above, the 
evidence does not show that the veteran has an adjudicated 
service-connected compensable dental condition, and as his 
claimed dental condition would not warrant a compensable 
rating under the rating schedule.  See e.g., 38 C.F.R. § 
4.150 (2005).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one- 
time correction of the noncompensable service-connected 
dental condition(s) may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  Here, the veteran does not allege, and the evidence 
does not otherwise suggest, that he applied for dental 
treatment within one year of his release from active duty in 
January 1955, and, as indicated above, service connection is 
not warranted for any dental condition.  Therefore, there can 
be no eligibility for one-time Class II.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis. 38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1) (2005).

The significance of a finding that a noncompensable service-
connected dental condition is due to dental trauma, as 
opposed to other causes, is that VA provides any reasonably 
necessary dental treatment, without time limitations, for 
conditions which are attributable to the service trauma, 
whereas other service-connected noncompensable dental 
conditions are typically subject to limitations of one-time 
treatment and timely application after service.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161 (2005).

However, as noted above, the veteran's service medical 
records do not show that he sustained dental trauma in 
service.  Rather, these records show only that at the time of 
separation from service that he had not teeth and that he had 
been given denture.  He has testified that his teeth were 
extracted during service and he has not contended that he had 
any dental trauma.  As "service trauma" does not include the 
intended effects of therapeutic or restorative dental care 
and treatment provided during the veteran's military service, 
he does not meet the criteria for eligibility for Class II(a) 
VA outpatient dental treatment.  See VA O.G.C. Prec. Op. No. 
5-97.

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war. 38 C.F.R. § 
17.161(d), (e).  In this case, the veteran does not contend 
nor does the record show that he was a prisoner of war.  
Thus, he does not meet the criteria for eligibility for 
either Class II(b) or (c) VA outpatient dental treatment.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).

However, the veteran does not allege, nor does the evidence 
suggest, that he meets any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.  
For example, he is not service-connected for any disability, 
nor is he a Chapter 31 vocational rehabilitation trainee.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a dental trauma, including for the 
purpose of obtaining VA outpatient dental treatment.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in this 
case.  38 U.S.C. § 5107 (West 2002).


ORDER

Service connection for dental trauma, including for the 
purposes of obtaining Department of Veterans Affairs (VA) 
outpatient dental treatment, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


